Citation Nr: 0702652	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-28 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome as secondary to service connected hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to April 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(2).  The VCAA and the regulations implementing 
it apply in the instant case.  

In an April 2002 statement the veteran reported he was 
awarded Social Security Administration (SSA) disability 
benefits due to chronic fatigue syndrome.  The medical 
records considered in conjunction with the SSA determination 
are constructively of record, but do not appear to have been 
sought.  Such records may contain information pertinent to 
the instant claim; VA is obliged to obtain them.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

By rating decision in April 1990, the RO granted service 
connection for hepatitis B.  The veteran seeks service 
connection for chronic fatigue syndrome as secondary to 
service connected hepatitis.  Chronic fatigue syndrome was 
diagnosed on June 2002 VA examination; however, the examiner 
noted that there was no evidence of active hepatitis (He 
stated that the veteran's liver function studies and 
hepatitis A screen were normal except for old hepatitis A.), 
and appears to have related the chronic fatigue syndrome to 
nonservice-connected Epstein-Barr virus.  A private medical 
opinion based on a visit in August 2002 (and received RO in 
November 2003) states that the veteran has chronic persistent 
hepatitis B and as a result has developed severe chronic 
fatigue syndrome.

Given the conflicting medical opinions, development of 
medical evidence to resolve the conflicting opinions is 
necessary.  

Furthermore, there is nothing in the record that satisfies 
the notification requirements of the VCAA and implementing 
regulations with respect to secondary (as distinguished from 
direct or primary) service connection, which is alleged in 
this case.  In addition, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include regarding degree of disability and 
effective date of disability).  Here, the veteran has not 
been provided notice regarding the rating of disability or 
effective dates of awards.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.

In light of the foregoing, the case is REMANDED for the 
following:

1.  For the matter of entitlement to 
service connection for chronic fatigue 
syndrome as secondary to service connected 
hepatitis, the RO should send the veteran 
a letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notification that 
he should submit any pertinent evidence in 
his possession.  The RO should also 
provide the veteran notice regarding the 
rating of disabilities and effective date 
of award in accordance with the Court's 
guidance in Dingess/Hartman, supra.  The 
veteran should have opportunity to 
respond.

2.  The RO should secure from SSA copies 
of all medical records considered in their 
determination awarding the veteran SSA 
disability benefits.

3.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine whether his chronic 
fatigue syndrome, at least as likely as 
not, was caused or aggravated by his 
service connected hepatitis.  The 
veteran's claims file must be reviewed by 
the examining physician in conjunction 
with the examination, and any tests or 
studies deemed necessary should be 
completed.  The examiner should provide an 
opinion as to the likely etiology of the 
veteran's chronic fatigue syndrome, and 
specifically whether it was caused or 
aggravated by the veteran's service 
connected hepatitis.  If the examiner 
concludes that the chronic fatigue 
syndrome was not caused but was aggravated 
by the hepatitis, the examiner should 
further indicate (to the extent possible) 
the degree of chronic fatigue syndrome 
disability resulting from such 
aggravation.  The examiner should explain 
the rationale for all opinions given, and 
is asked to specifically comment on the 
apparently conflicting opinions by the 
June 2002 VA examiner and in the September 
2002 statement by the veteran's private 
physician.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, an 
appropriate supplemental statement of the 
case should be issued, and the veteran and 
his representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



